Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 6/9/22. Claims 2, 3 and 12 have been canceled and claims 1, 4 – 11 and 13 – 15 are pending.

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. Applicant argues R2-1911105 and Zhuo “fail to disclose or suggest i) a priority value of the MAC CE in the MAC PDU for sidelink is lower than the threshold configured by the network, and ii) the transmission of the MAC PDU for sidelink is prioritized over the uplink transmission based on that a priority value of the MAC CE in the MAC PDU for sidelink is lower than the threshold configured by the network.” However, Examiner respectfully disagrees and points to the rejection below. The claim limitation recites: “prioritizing the transmission of the MAC PDU for sidelink over the uplink transmission based on that i) the transmission of the MAC PDU for sidelink and the uplink transmission are not able to be performed simultaneously, and ii) a priority value of the MAC CE in the MAC PDU for sidelink is lower than the threshold configured by the network.” 3GPP (R2-1911105) teaches prioritizing the transmission of the MAC PDU for sidelink over the uplink transmission based on that i) the transmission of the MAC PDU for sidelink and the uplink transmission are not able to be performed simultaneously (page 1, section 2, first line and first bullet: The transmission of the MAC PDU for V2X sidelink communication is prioritized over uplink transmissions if the following conditions are met: - if the MAC entity is not able to perform all uplink transmission and all transmissions of V2X sidelink communications simultaneously at the time of the transmissions. Also described on page 2, 1st bullet), and ii) a priority value of the MAC CE in the MAC PDU for sidelink is lower than the threshold configured by the network (page 1, section 2, 3rd bullet: if the value of the highest priority of the sidelink logical channels(s) in the MAC PDU is lower than thres… Also described on page 2, section 2; box; and page 2, section 2, 2nd full paragraph: configured by NG-RAN. Further described on page 2, Proposal 3. NG-RAN can configure the value of priority for logical channel(s) and MAC CE(s) of sidelink and uplink). It is noted that Zhuo also teaches the network configuring the priority threshold at the end of paragraph 28. Therefore, it is The Examiner’s position that the claim limitations as written have been met and the rejection has been maintained.
Regarding claim 15, the 35 U.S.C. 101 rejection has been maintained and reproduced below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or can be broadly interpreted as covering both non-transitory and transitory medium. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.  
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 7, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #107, R2-1911105, submitted in IDS (hereinafter, 3GPP) in view of Huang et al. (US 11,109,363) (hereinafter Huang ‘363) and Zhuo et al. (US 2021/0168832 A1).
Regarding claim 1, 3GPP teaches a method performed by a wireless device in a wireless communication system (V2X in NR and LTE), the method comprising: receiving, from a network, a configuration of the threshold (page 2, section 2, 2nd full paragraph: configured by NG-RAN. Further described on page 2, Proposal 3. NG-RAN can configure the value of priority for logical channel(s) and MAC CE(s) of sidelink and uplink. Also described on page 1, section 2: 1st paragraph: UE compares the priority value of the sidelink with configured threshold); creating a media access control (MAC) protocol data unit (MAC PDU) for sidelink (page 2, section 2, first line in box: The transmission of the MAC PDU for V2X sidelink communication ); identifying a transmission of the MAC PDU for sidelink and an uplink transmission to be performed (page 1, section 2, first line in box: The transmission of the MAC PDU for V2X sidelink communication is prioritized over uplink transmissions if the following conditions are met. Also described on page 2); prioritizing the transmission of the MAC PDU for sidelink over the uplink transmission based on that i) the transmission of the MAC PDU for sidelink and the uplink transmission are not able to be performed simultaneously (page 1, section 2, first line and first bullet: The transmission of the MAC PDU for V2X sidelink communication is prioritized over uplink transmissions if the following conditions are met: - if the MAC entity is not able to perform all uplink transmission and all transmissions of V2X sidelink communications simultaneously at the time of the transmissions. Also described on page 2, 1st bullet), and ii) a priority value of the MAC CE in the MAC PDU for sidelink is lower than the threshold configured by the network (page 1, section 2, 3rd bullet: if the value of the highest priority of the sidelink logical channels(s) in the MAC PDU is lower than thres… Also described on page 2, section 2; box; and page 2, section 2, 2nd full paragraph: configured by NG-RAN. Further described on page 2, Proposal 3. NG-RAN can configure the value of priority for logical channel(s) and MAC CE(s) of sidelink and uplink); and performing the transmission of the MAC PDU for sidelink that is prioritized over the uplink transmission (page 1, section 2, first line in box: The transmission of the MAC PDU for V2X sidelink communication is prioritized over uplink transmissions if the following conditions are met. Also described on page 2).
	3GPP fails to explicitly disclose creating a media access control (MAC) protocol data unit (MAC PDU) for sidelink comprising a MAC control element (CE).
However, Huang ‘363 teaches creating a media access control (MAC) protocol data unit (MAC PDU) for sidelink comprising a MAC control element (CE) (col. 1, lines 45-46: the first device includes a MAC CE in a MAC PDU).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP’s method by incorporating the teachings of Huang ‘363, for the purpose of transporting a specified element in a data unit.
3GPP fails to explicitly disclose determining that the priority value of the MAC CE is lower than the threshold.
	However, Zhuo teaches determining that the priority value of the MAC CE is lower than the threshold (paragraph 258: Optionally, if the second parameter value is less than the first parameter value, the priority of the SL BSR MAC CE is adjusted to be higher than the priority of the UL BSR MAC CE).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP’s method by incorporating the teachings of Zhuo, for the purpose of assigning a priority value to a specified element.
Regarding claims 4 and 13, 3GPP teaches the method of claim 1, wherein the transmission of the MAC PDU for sidelink is prioritized over the uplink transmission based on that the transmission of the MAC PDU for sidelink is not able to be performed simultaneously with all uplink transmissions at a time of the transmission of the MAC PDU for sidelink (page 1, section 2, box, first bullet: if the MAC entity is not able to perform all uplink transmission and all transmissions of V2X sidelink communications simultaneously at the time of the transmissions. Also described on page 2, 1st bullet).
Regarding claim 5, 3GPP teaches the method of claim 1, wherein the transmission of the MAC PDU for sidelink is prioritized over the uplink transmission based on that a value of a highest priority of logical channels and the MAC CE in the MAC PDU is lower than the threshold (page 1, section 2, 3rd bullet: if the value of the highest priority of the sidelink logical channels(s) in the MAC PDU is lower than thres… Also described on page 2, section 2).
Regarding claim 6, 3GPP teaches the method of claim 1, wherein a MAC entity related to the transmission of the MAC PDU for sidelink is different from a MAC entity related to the uplink transmission (page 1, section 2, box, first bullet: if the MAC entity is not able to perform all uplink transmission and all transmissions of V2X sidelink communications simultaneously at the time of the transmissions. Also described on page 2, 1st bullet).
Regarding claim 7, 3GPP teaches method of claim 1, but fails to explicitly disclose the MAC CE comprises channel state information (CSI) for sidelink.
	However, Huang ‘363 teaches the MAC CE comprising channel state information (CSI) for sidelink (col. 19, line 15: MAC CE is used to carry CSI).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP’s method by incorporating the teachings of Huang ‘363, for the purpose of transmitting specified information.
Regarding claim 10, 3GPP teaches the method of claim 1, wherein the wireless device is in communication with at least one of a user equipment, a network, or autonomous vehicles other than the wireless device (page 1, section 2: box, first bullet: if the MAC entity is not able to perform all uplink transmission and all transmissions of V2X sidelink communications; 2nd to last line of page 1: NR-V2X).
Regarding claim 11, 3GPP, Huang ‘363 and Zhou teach the same limitations described above in the rejection of claim 1. Although well known in the art, 3GPP fails to explicitly disclose a transceiver; a memory; and at least one processor operatively coupled to the transceiver and the memory.
	However, Huang ‘363 further teaches a transceiver (Fig. 3: 314); a memory (310); and at least one processor (308) operatively coupled to the transceiver and the memory (see Fig. 3).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP’s method by incorporating the teachings of Huang ‘363, for the purpose of enabling communication via various elements.
Regarding claim 15, 3GPP, Huang ‘363 and Zhou teach the same limitations described above in the rejection of claim 1. Although well known in the art, 3GPP fails to explicitly disclose a computer-readable medium having recorded thereon a program for performing each step of a method on a computer (col. 36, lines 42-43: computer-program product may comprise a computer-readable medium comprising codes).
	However, Huang ‘363 teaches a computer-readable medium having recorded thereon a program for performing each step of a method on a computer
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP’s method by incorporating the teachings of Huang ‘363, for the purpose of enabling communication via various elements.

Claim 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, Huang ‘363 and Zhuo as applied to claim 7 above, and further in view of Huang et al. (US 2021/0099901 A1) (hereinafter Huang ‘901).
Regarding claim 8, 3GPP, Huang ‘363 and Zhuo teach the method of claim 7, but fail to explicitly disclose wherein the priority value of the MAC CE is a predetermined fixed value.
	However, Huang ‘901 teaches the priority value of the MAC CE is a predetermined fixed value (paragraph 5: MAC (Medium Access Control) CE (Control Element) with a fixed or (pre-defined) priority value).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP, Huang ‘363 and Zhuo’s method by incorporating the teachings of Huang ‘901, for the purpose of establishing a set value for prioritization
Regarding claim 9, 3GPP, Huang ‘363, Zhuo and Huang ‘901 teach the method of claim 8, wherein 3GPP, Huang ‘363 and Zhuo fail to explicitly disclose the predetermined fixed value is 1.
However, Huang ‘901further teaches the predetermined fixed value is 1 (paragraph 458: a fixed or (pre-)defined priority indication or level could be 1). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP, Huang ‘363 and Zhuo’s method by incorporating the teachings of Huang ‘901, for the purpose of establishing a set value for prioritization
Regarding claim 14, 3GPP, Huang ‘363, Zhuo and Huang ‘901 teach the same limitations described above in the rejection of claims 7, 8 and 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462